DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 15/736,524
This Office Action is responsive to the June 14, 2021 claim-set.
Claims 4, 6-10, 13, 16-17, and 19-20 have been examined on the merits.  Claims 4, 9, and 19 are currently amended.  Claims 6-8, 10, 13, 16-17, and 20 are previously presented.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  This renders moot the notice/objection in paragraph 8 in the previous Office Action as Applicants or the respective Offices have updated the file wrapper with images of said foreign priority applications.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 14, 2021, were filed after the mailing date of the Non-Final Office Action on March 18, 2021.  The 
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 14, 2021.
The Examiner has reviewed the claim amendments and Reply of June 14, 2021.
The claim objection against claims 9-10 (see paragraph 16 in previous Office Action) is withdrawn as Applicants have revised L1 to further limit base claim 20.
Claim 4 has been revised to contain antecedent basis to base claim 20 thereby rendering moot the indefiniteness rejection (see paragraphs 17-19 in previous Office Action).
Conclusion
Claims 4, 6-10, 13, 16-17, and 19-20 are allowable as written for the rationale stated within paragraphs 37-39 of the Final Office Action of 10/03/2019.  This “Reasons For Allowance” is still valid against base claim 20, upon which all other claims depend.
A thorough review of the “SEARCH 6” and “SEARCH 7” (see enclosed search notes) search results DID NOT retrieve any prior art references.  Furthermore, a review of these results by inventor and assignee/owner name did not retrieve any double patent or prior art references.
Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625